Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-201611, filed on October 26, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 26, 202 is being considered by the examiner.

Status of Claims 
This office action for the 17/079558 application is in response to the communications filed October 26, 2020. 
Claims 1-8 were initially filed October 26, 2020. 
Claims 1-8 are currently pending and considered below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “prediction unit” and “derivation unit” in claim 1, “notification unit” in claim 2, and “ordering unit” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 7 and 8, 
The claims recite the limitation of “on the basis of a current number of cases of a chronic disease in a veterinary hospital and the number of consumable items”. The terms “the basis” and “the number” in this limitation lack antecedent basis and are therefore considered indefinite. For the purposes of examination, the examiner will interpret this limitation as “on a basis of a current number of cases of a chronic disease in a veterinary hospital and a number of consumable items”. 
As per claims 2-6,   
These claims depend from a base claim that has been determined to lack antecedent basis. Accordingly, these claims also lack antecedent basis. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter that is presumed to be within a statutory category as a machine for the purposes of subject matter eligibility analysis (see 112(f) interpretation, supra).
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of predicts, on a basis of a current number of cases of a chronic disease in a veterinary hospital and a number of consumable items used during a predetermined period, which is the number of consumable items used to examine an animal that is a subject suffering from the cases, a total number of the consumable items used during the period and derives a shortage amount of the consumable items in the period on the basis of the total number of the consumable items predicted by the prediction unit and current stock of the consumable items. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “an information processing apparatus comprising”, “a prediction unit that” and “a derivation unit that”, an information processing apparatus comprising: a prediction unit that predicts, on a basis of a current number of cases of a chronic disease in a veterinary hospital and a number of consumable items used during a predetermined period, which is the number of consumable items used to examine an animal that is a subject suffering from the cases, a total number of the consumable items used during the period and a derivation unit that derives a shortage amount of the consumable items in the period on the basis of the total number of the consumable items predicted by the prediction unit and current stock of the consumable items in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “an information processing apparatus comprising”, “a prediction unit that” and “a derivation unit that”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. The claim does not contain any further language to consider as sufficient to provide something significantly more than the judicial exception because all of the language is contained in the abstract idea and/or insufficient integration of the abstract idea into a practical application identified above.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 2, 
The system of claim 1. 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising: … that notifies the shortage amount of the consumable items derived by the derivation unit” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“a notification unit” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally link the abstract idea to a particular technological environment or field of use.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
The system of claim 2. 
Claim 3 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the notification unit further notifies a warning in a case where the shortage amount of the consumable items is equal to or greater than a predetermined threshold value” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
The system of claim 2. 
Claim 4 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the notification unit further notifies information indicating that stocks are excessive in a case where the shortage amount is less than a predetermined second threshold value” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
The system of claim 1.
Claim 5 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising: … that orders the consumable items in the shortage amount of the consumable items derived by the derivation unit” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“an ordering unit” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally link the abstract idea to a particular technological environment or field of use.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
The system of claim 1. 
Claim 6 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the consumable items are a test kit used for examining a sample collected from the subject in the veterinary hospital” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 is substantially similar to claim 1. Accordingly, claim 7 is rejected for the same reasons as claim 1.
As per claim 8, 
Claim 8 is substantially similar to claim 1. Accordingly, claim 8 is rejected for the same reasons as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Postma et al. (2011/0246215; herein referred to as Postma) in view of Olbrich et al. (US 2004/0039295; herein referred to as Olbrich.)
As per claim 1, 
Postma teaches an information processing apparatus comprising a prediction unit that predicts, on a basis of a number of patient cases and a number of consumable items used during a predetermined period a total number of the consumable items used during the period:
(Paragraphs [0009], [0024], [0027], [0036] and [0060]-[0062] of Postma. The teaching describes a system, apparatus and method to provide an efficient process by which by which medical devices may be configured to monitor, communicate and automatically reorder one or more reagents and other consumable or replenishable items. The system may determine, based on medical device identifier such as a machine or model serial number, a number of reagent or consumable cycles, reagent or consumable container usage, a correlation between reagent or consumable cycles and reagent or consumable container usage, and identify the reagent or consumable products or items depleted and necessary to continued efficient operation of the medical device. Gathered operation information relating to the testing or operational cycles performed by the analysis module 212 may be communicated and/or stored by the database 206 and control module 204. The replenishment center includes a receiver configured to receive operation information from at least one of the plurality of analyzer systems, wherein the operation information relates to utilization of the replenishable item, a database configured to record the operation information in relation to the at least one of the plurality of analyzer systems, an inventory calculator configured to calculate and store in the database a remaining quantity of inventory of the replenishable item kept. The teaching further describes that when consumable supplies is used on a patient case, the consumables used may update and store the updated test counter information in the database.)
Postma further teaches a derivation unit that derives a shortage amount of the consumable items in the period on the basis of the total number of the consumable items predicted by the prediction unit and current stock of the consumable items:
(Paragraphs [0028], [0040] and [0043] of Postma. FIG. 1 illustrates one embodiment of an auto-replenishment system 100 constructed in accordance with the disclosure provided herein. The auto-replenishment system 100, in this exemplary embodiment, includes a medical device 200 in communication with a replenishment center 300 via communications network or link 102. The transmitter and receiver portions of the replenishment communication agent 302 may further be in communication with an auto-replenishment module 306. The auto-replenishment module 306, as with the control module 204, includes the memory and processing capabilities necessary to store, analyze and manipulate the received the combined and correlated data. A determination by the auto-replenishment module 306 and/or the inventory calculator that the stock level of the replenishable item 210 a falls below a predefined threshold may trigger an alert in a customer service center (CSC) 312.)
Postma does not explicitly disclose that the number of patient cases are specifically a current number of cases of a chronic disease in a veterinary hospital.
However, Olbrich that the number of patient cases are specifically a current number of cases of a chronic disease in a veterinary hospital:
(Paragraphs [0079] and [0085] of Olbrich. The teaching describes that devices can be used in any appropriate setting to gather physiological information about a subject. In some embodiments, the device is used in a hospital (including a veterinary hospital) or other clinical setting for gathering relevant health information about a subject. While the person might not notice a gradual decline in breathing ability or a gradual increase in body temperature, trend analysis of the archived cardiopulmonary data obtained from the subject can provide an early indicator of a decline in cardiopulmonary function caused by infection, chronic disease, or other physiological condition. Furthermore, data from multiple subjects can be obtained over time, archived, and later analyzed for population trends, such as trends within a population of subjects expected to be at a higher risk for developing a cardiopulmonary disease or condition, such as a respiratory disease. As another example, livestock populations (such as cattle and horses) near wildlife populations (such as deer and elk) can be periodically monitored with the bio-sensor to detect early signs of disease transmission from wildlife. Those animals exhibiting signs of infection (such as fever and/or impaired respiration) can then be identified for further, more specific tests, such as blood tests that detect antigens to specific infectious agents.)
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the setting in which the invention of Postma was operating in with the location described in Olbrich. Paragraph [0001] of Postma teaches that medical devices or instruments may be utilized in an independent laboratory that receives and tests samples from numerous hospitals, clinics or other sources. In order to ensure full or optimal utilization of the medical devices, a continuous supply of the one or more reagents and other consumable or replenishable items must be available for the testing and evaluation of the patient samples of interest. Paragraph [0079] of Olbrich teaches that medical devices or instruments may be used in a hospital (including a veterinary hospital) or other clinical setting for gathering relevant health information about a subject. This means that an inventory management system as described in Postma can be applied to the veterinary field described in Olbrich to ensure that the animals tested for chronic diseases have the same availability of testing materials. One of ordinary skill in the art would have modified the teaching of Postma with the teaching of Olbrich based on this incentive without yielding unexpected results. 
As per claim 2, 
The combined teaching of Postma and Olbrich teaches the limitations of claim 1. 
Postma further teaches further comprising: a notification unit that notifies the shortage amount of the consumable items derived by the derivation unit:
(Paragraphs [0028], [0040] and [0043] of Postma. FIG. 1 illustrates one embodiment of an auto-replenishment system 100 constructed in accordance with the disclosure provided herein. The auto-replenishment system 100, in this exemplary embodiment, includes a medical device 200 in communication with a replenishment center 300 via communications network or link 102. The transmitter and receiver portions of the replenishment communication agent 302 may further be in communication with an auto-replenishment module 306. The auto-replenishment module 306, as with the control module 204, includes the memory and processing capabilities necessary to store, analyze and manipulate the received the combined and correlated data. A determination by the auto-replenishment module 306 and/or the inventory calculator that the stock level of the replenishable item 210 a falls below a predefined threshold may trigger an alert in a customer service center (CSC) 312.)
As per claim 3, 
The combined teaching of Postma and Olbrich teaches the limitations of claim 2. 
Postma further teaches wherein the notification unit further notifies a warning in a case where the shortage amount of the consumable items is equal to or greater than a predetermined threshold value:
(Paragraphs [0028], [0040] and [0043] of Postma. FIG. 1 illustrates one embodiment of an auto-replenishment system 100 constructed in accordance with the disclosure provided herein. The auto-replenishment system 100, in this exemplary embodiment, includes a medical device 200 in communication with a replenishment center 300 via communications network or link 102. The transmitter and receiver portions of the replenishment communication agent 302 may further be in communication with an auto-replenishment module 306. The auto-replenishment module 306, as with the control module 204, includes the memory and processing capabilities necessary to store, analyze and manipulate the received the combined and correlated data. A determination by the auto-replenishment module 306 and/or the inventory calculator that the stock level of the replenishable item 210 a falls below a predefined threshold may trigger an alert in a customer service center (CSC) 312.)
As per claim 4, 
The combined teaching of Postma and Olbrich teaches the limitations of claim 2. 
Postma further teaches wherein the notification unit further notifies information indicating that stocks are excessive in a case where the shortage amount is less than a predetermined second threshold value:
(Paragraph [0068] of Postma. The teaching describes that the remaining amount of reagent may be compared to a threshold to determine if resupply is in order. In one embodiment, the threshold may be fifty percent (50%) of, for example, the total number of replenishable item boxes in inventory and/or the initial volume of a reagent or replenishable item. In another embodiment, the threshold may be dynamically calculated based on the history file and delivery time associated with replacement order. If the remaining reagent exceeds the threshold, the process may terminate and return to block 634 to await the next scheduled or manual activation. This process establishes a notification to the system with information to terminate the auto-replenishing process until stock levels fall below the predefined threshold.)
As per claim 5, 
The system of claim 1.
Postma further teaches further comprising: an ordering unit that orders the consumable items in the shortage amount of the consumable items derived by the derivation unit:
(Paragraph [0072] of Postma. The teaching describes that at block 646, prior to final acceptance and submission of the proposed purchase order delivered via the replenishment alert, the user may modify the proposed or recommended quantity. The proposed or recommended quantity may be determined by one or more business rules stored by the auto-replenishment database 308.)
As per claim 6, 
The combined teaching of Postma and Olbrich teaches the limitations of claim 1. 
The combined teaching of Postma and Olbrich further teach wherein the consumable items are a test kit used for examining a sample collected from the subject in the veterinary hospital:
(Paragraph [0025] of Postma. The teaching describes that the consumables and reagents tracked and monitored are used in an example of hematology testing equipment which analyzes a sample collected from the subject.)
(Paragraphs [0079] and [0085] of Olbrich. The teaching describes that devices can be used in any appropriate setting to gather physiological information about a subject. In some embodiments, the device is used in a hospital (including a veterinary hospital) or other clinical setting for gathering relevant health information about a subject. While the person might not notice a gradual decline in breathing ability or a gradual increase in body temperature, trend analysis of the archived cardiopulmonary data obtained from the subject can provide an early indicator of a decline in cardiopulmonary function caused by infection, chronic disease, or other physiological condition. Furthermore, data from multiple subjects can be obtained over time, archived, and later analyzed for population trends, such as trends within a population of subjects expected to be at a higher risk for developing a cardiopulmonary disease or condition, such as a respiratory disease. As another example, livestock populations (such as cattle and horses) near wildlife populations (such as deer and elk) can be periodically monitored with the bio-sensor to detect early signs of disease transmission from wildlife. Those animals exhibiting signs of infection (such as fever and/or impaired respiration) can then be identified for further, more specific tests, such as blood tests that detect antigens to specific infectious agents.)
As per claim 7, 
Claim 7 is substantially similar to claim 1. Accordingly, claim 7 is rejected for the same reasons as claim 1.
As per claim 8, 
Claim 8 is substantially similar to claim 1. Accordingly, claim 8 is rejected for the same reasons as claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.N./Examiner, Art Unit 3686        

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626